The opinion of the court was delivered by
Barrett, J.
Indictment for not making the described highway pursuant to the order of the court.
It is agreed that the highway must be designated by some proper description, as it was laid and established, and though it might not be necessary to adopt, in its details, the descriptions given in the sui> vey, and shown by the record, still the indictment inust contain a *124description which would identify the road as being the one actually laid and established. This indictment seems to embody the survey made and reported to the county court by the commissioners. The termini of the road are fixed by courses and distances from certain fixed objects, and all the road, for all its. length, is described by courses and distances only. Now, if it were to be held, that all the description of the location of the road might be disregarded between the termini, still it would remain that the termini must be properly designated. The beginning terminus is described as “ a point north 59° east one chain and eight links, from the now dwelling house of Harvey Ford.” The ending terminus is from a certain point “ north 41° east one chain and thirty-five links, to a post in the south line of the highway, standing 45° 30' west one chain and thirty-six links, from the west corner of the now dwelling house of R. M. Clapp.” So it is seen that courses, indicated by degrees and minutes, and distances, measured by chains and links, are the only means of fixing the location of the termini, in connection with fixed described objects. In the indictment the degrees and minutes of the courses are represented by numeral figures, with the usual sign in mathematical books, and used in common business. Aside from any question as to the use of the numeral figures, it is insisted that the use of the signs of degrees and minutes is not sufficient. Unless it be allowable to more widely depart from requirements of statute and rules of pleading in .indictments than in declarations in civil suits, it would seem that the case of Clark v. Stoughton et al., 18 Vt. 50, is directly in point. The signs of degrees and minutes, as showing the meaning of figures with which they are connected, stand subject to the same consideration as the sign for dollars, prefixed to figures, in common use. We know of no reason why the same rule should not apply with as much force, to say the least, in an indictment, as in a declaration in a civil suit, and we have no more reason for relaxing the established rules in these respects, than our predecessors had twenty years ago.
This case does not stand upon the same ground as the case of State v. Brookfield, 2 Vt. 548. There only a general description was given that identified the road. Here is no general but only a minute *125description, and the road can be identified only by the description given, even by its termini alone. Of course the case must stand upon the description as it is given, so far, at least, as the material parts of it are concerned.
And in saying this we do not mean to be understood as relaxing or ignoring at all the rules to which indictments are subject, in respect to surplusage and immaterial matters, or in respect to needless particularity of description.
Nor do we take this occaion to give instructions as to any other features of an indictment in this and like cases.
The judgment is reversed, and the indictment is adjudged to be insufficient, and it is quashed.